UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                    v.                              1:18-CR-00678 (JPO)

 AMID MAGERRAMOV, NIKOLAI
 NIFTALIJEV, and VICTOR LITVINSUK,                  ORDER REQUIRING ACCESS FOR
                                                    DEFENDANTS TO THE
                               Defendants.          METROPOLITAN CORRECTIONAL
                                                    CENTER LAW LIBRARY


       WHEREAS, at a December 13, 2019 status conference in this matter, counsel for

Defendant Amid Magerramov expressed concerns about Mr. Magerramov’s inability to access the

law library at the Metropolitan Correctional Center (“MCC”) in New York, New York, where he

is currently housed and will be throughout the pre-trial proceedings in this matter;

       WHEREAS, on January 23, 2020, the Court held a further status conference in this matter

and at that conference, counsel for Mr. Magerramov and Defendants Nikolai Niftalijev and Victor

Litvinsuk informed the Court that Mr. Magerramov, Mr. Niftalijev, and Mr. Litvinsuk, all of whom

are housed at the MCC, had not been permitted to visit the MCC law library since their last

appearance before the Court on December 13, 2019;

       WHEREAS, the discovery in this matter is voluminous and includes numerous audio and

audio-visual files that cannot be reviewed in hard copy, many of which involve foreign languages

that defense counsel (and defendants) do not speak or understand; and

       WHEREAS, Defendants require adequate time to review this discovery and assist in their

own defense in advance of the September 14, 2020 trial date set in this matter;

       It is hereby ORDERED that:
      1. The Bureau of Prisons shall permit Mr. Magerramov, Mr. Niftalijev, and Mr. Litvinsuk

         a minimum of three hours of access per week to the electronic equipment necessary

         to review all of the discovery in this case in either (1) the MCC law library or (2) the

         MCC legal visiting area, during non-visiting hours.

      IT IS SO ORDERED.



DATED: February 5, 2020
                                                   THE HONORABLE J. PAUL OETKEN
                                                   UNITED STATES DISTRICT JUDGE
